LOGO [g64672img1.jpg]

LOGO [g64672img2.jpg]

 

ARMSTRONG WORLD INDUSTRIES, INC.

2500 COLUMBIA AVE., P.O. BOX 3001

LANCASTER, PA 17604

 

717.397.0611         www.armstrong.com

 

Exhibit 10.1

 

PERSONAL & CONFIDENTIAL

 

<NAME>

<TITLE>

 

Dear <FIRSTNAME>:

 

Subject: 2005 Cash Retention Payment

 

As Armstrong World Industries prepares to emerge from its Chapter 11 bankruptcy
reorganization, we recognize the importance of retaining those key employees who
are vital to the company’s current and future success. Recently, the U.S.
Bankruptcy Court approved a 2005 cash retention payment program that will apply
to a limited number of key employees for this purpose.

 

I am very pleased to offer you participation in this special retention program
with a cash retention payment of <AMOUNT> which represents <PERCENT> of your
current annualized base salary. This payment will be made to you on or about
December 29, 2005 as long as you continue your employment with Armstrong until
this scheduled payment date. If Armstrong World Industries emerges from Chapter
11 reorganization prior to December 29, 2005, you will remain eligible for the
full cash retention payment at year end contingent on your continued employment.
If your employment is terminated for any reason, voluntarily or involuntarily,
prior to December 29, 2005, you will be ineligible for the retention payment.

 

This retention payment will not be counted for purposes of benefit determination
under the company’s employee benefit plans (pension, savings, life insurance).

 

It is important that you keep the details of this cash retention payment
confidential. You should not assume that your manager or associates are
participants in this program. Eligibility was not determined solely by grade
level.

 

On behalf of the Office of the Chairman, we congratulate you on your
participation in this special retention program. We are confident that you will
continue to make significant contributions to Armstrong’s success and provide
the leadership necessary to achieve our future goals.

 

If you have any questions regarding this information, please contact me or Scott
Webster.

 

Sincerely,

 

Armstrong World Industries, Inc.

 